

115 HRES 120 IH: Expressing the sense of the House of Representatives with regard to the courts' actions against President Trump's Executive order.
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 120IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. King of Iowa submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives with regard to the courts' actions against
			 President Trump's
			 Executive order.
	
 That it is the sense of the House of Representatives that— (1)Judge James L. Robart of the Western District of Washington ignored the Constitution, Federal law and court precedent in issuing a temporary restraining order against President Trump’s Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States; and
 (2)the United States Court of Appeals for the Ninth Circuit erred in failing to reverse Judge Robart’s erroneous temporary restraining order.
			